DETAILED ACTION
Notices to Applicant
This communication is Final Action on the merits. Claims 1-21 as filed 12/17/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “a notification module” in claim 18.
Because this claim limitations is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “reassessing the environmental score of the workflow based on the corrected deficiency, wherein the workflow is validated if the environmental score at least meets a threshold,” however, the Application Specification is silent as to multiple elements in the above limitation. The Application Specification fails to describe a step of “reassessing the 
Claim 1 further recites the element of “a target parameter,” however, the Application Specification is silent as to “a target parameter.” At best, the Application Specification provides written description for, by way of example,” “budgeted parameters,” “desired parameters,” and “safety parameters,” in paragraph [0032]. As a result of variously described parameters and the silence as toward “a target parameter,” it cannot be reasonably construed as to whether “a target parameter” is at least one or none of the described above parameters. 
Independent claim 18 recites substantially similar limitations for the “reassessing,” “validated,” and “target parameter” elements and independent claim 21 recites substantially similar limitations for the “reassessing” and “target parameter” element, and are rejected for the same reasons as discussed above for independent claim 1, respectively. Accordingly, claims 1-21 are rejected as failing to comply with the written description requirement. 
Claim 18 recites the limitation “a notification module,” however, the Application Specification is silent as to a “notification module.” Accordingly, claim 18 as well as dependent claims 19-20
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the workflow" in lines 8 and 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, line 2 recites “a workflow for a procedure,” and lines 6-7 recites “a workflow of the procedure.” It is unclear as to whether the workflows in each respective line in claim 1 is the same or different workflows. 
In addition, dependent claim 4 recites the limitation “a workflow of the procedure,” dependent claim 6 recites “the workflow of the procedure.,” dependent claim 10 recites “the workflow of the procedure,” dependent claim 11 recites “the workflow,” and dependent claim 12 recites “the workflow of the procedure,” It is unclear as to which or whether the “workflow” in each of dependent claims 4, 6, and 10-12 are the same or different workflows as those recited in independent claim 1. Accordingly, claim 1 as well as dependent claims 2-17 are rejected as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-18 are drawn to a method for acquiring and communicating healthcare procedure data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] accessing a live dataset […]; assessing an environmental score of the workflow based on a status of a plurality of infrastructure elements with respect to a target parameter; notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency […]; correcting, by the healthcare worker, the deficiency; and reassessing the environmental score of the workflow based on the corrected deficiency, wherein the workflow is validated if the environmental score at least meets a threshold. 
The limitations of acquiring and communicating healthcare procedure data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people through following rules or instructions. That is, acquiring a live dataset of various statuses elements related to a healthcare procedure, assessing an environmental score based on the status of infrastructure elements, notifying a healthcare worker of a task from a plurality of tasks of a deficiency in at least one of the status elements of the live dataset, the healthcare worker correcting the deficiency by performing the task, and reassessing the environmental score based on the corrected deficiency in the context of this claim encompasses the user managing personal behavior or relationships or interactions between people through following a set of instructions based on the status of a healthcare environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behaviors or relationships or 
This judicial exception is not integrated into a practical application. In particular, the claim fails to recite any additional elements. Accordingly, the claim fails to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim fails to recite any additional elements. Accordingly, the limitations of the claim do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Dependent claims 2-17 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the live dataset elements are and how they are analyzed and communicated. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, communicating information for managing the personal behavior or relationships or interactions between people. Furthermore, the claims fail to recite a combination of additional elements that would indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 18-20 are drawn to a system for collecting and communicating healthcare procedure data, which is within the four statutory categories (i.e. machine). 
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […] accessing a live dataset […]; assessing an environmental score of the first procedure based on the status of a plurality of infrastructure elements with respect to a target parameter; […] displaying a plurality of elements from the live dataset […]; […] notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency related to the first task identified in the live dataset; correcting, by the healthcare worker, the deficiency; reassessing the environmental score of the first procedure based on the corrected deficiency, wherein the first procedure is halted unless the environmental score at least meets a threshold; and […] displaying a plurality of elements from the live dataset including the correcting the deficiency.
The limitations of acquiring and communicating healthcare procedure data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a visual display, informationally coupled with the processor,” and “a notification module, informationally coupled with the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ““a processor,” “a visual display, informationally coupled with the processor,” and “a notification module, informationally coupled with the processor” language, acquiring and displaying a live dataset of various statuses elements related to a healthcare procedure, assessing an environmental score based on the status of infrastructure elements, notifying a healthcare worker of a task from a plurality of tasks of a deficiency in at least one of the status elements of the live dataset, reassessing the environmental score based on the corrected deficiency, and the healthcare worker correcting the deficiency by performing the task in the context of this claim encompasses the user managing personal behavior or relationships or interactions between people through following a set of instructions based on the status of a healthcare environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behaviors or relationships or interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” “a visual display, informationally coupled with the processor,” and “a notification module, informationally coupled with the processor” to perform the acquiring and communicating healthcare procedure data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, a visual display, and a notification module as they relate to general purpose computer components (Application Specification [0026], [0047])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor,” “a visual display, informationally coupled with the processor,” and “a notification module, informationally coupled with the processor” to perform the acquiring and communicating healthcare procedure data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, a visual display, and a notification module as they relate to general purpose computer components (Application Specification [0026], [0047])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
claims 19-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the healthcare procedure data is and how it is acquired and communicated. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond acquiring and communicating healthcare procedure data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim 21 is drawn to a method for acquiring and communicating healthcare procedure data, which is within the four statutory categories (i.e. method). 
Independent Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites […] accessing a live dataset […]; assessing an environmental score of the workflow based on the status of the plurality of infrastructure elements with respect to a target parameter; simultaneously notifying a first healthcare worker associated with a first task in a first step of the workflow of a deficiency related to the first task, and a second healthcare worker of a second task in a subsequent second step in the workflow of the procedure of a deficiency related to the second task, and the first and second health workers correcting the deficiencies in the first and second tasks, respectively; and reassessing the environmental score of the workflow based on the corrected deficiency […].
The limitations of acquiring and communicating healthcare procedure data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people through following rules or instructions. That is, acquiring a live dataset of various statuses elements related to a healthcare procedure, assessing the 
This judicial exception is not integrated into a practical application. In particular, the claim fails to recite any additional elements. Accordingly, the claim fails to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim fails to recite any additional elements. Accordingly, the limitations of the claim do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-10, 12-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2020/0349661 A1 (hereinafter “Dutta et al.”), 
RE: Claim 1 (Currently Amended) Bauer et al. teaches the claimed: 
1. A method of validating a workflow for a procedure on a patient in a healthcare facility, comprising: accessing a live dataset including (i) a status of the patient, (ii) a status of a plurality of healthcare assets related to the procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the procedure, and (iv) a status of a plurality of tasks required to advance the patient through a workflow of the procedure ((Bauer et al., [0017], [0048], [0049], [0052], [0079], [0097]) (the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for real-time management and feedback of process control, situational awareness, logistics, communication, and documentation; smart system presents as an interface for a plurality of OR elements such as the OR facilities, hospital infrastructure, OR equipment, OR documents, OR team, and the patient; maintain a model of each sub-function including its state, stage including to what extent the function has been completed and its goal is accomplished; the system comprises one or more system sub-agents ; 
notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency in at least one of (i) a status of the patient related to the first task, (ii) a status of a first healthcare asset from the plurality of healthcare assets related to the first task, (iii) a status of a first infrastructure element from the plurality of infrastructure elements related to the first task, or (iv) a status of a second task from the plurality of tasks that is related to the first task ((Bauer et al., [0080]-[0085], [0088]-[0089], [0096], [0111]) (maintain procedural knowledge about the function including the major steps in the procedure; monitor all OR subsystems and elements relevant to the function; know and determine when the function should be initiated; cue personnel, when the function is nearly ready to begin; track the progress and performance of its function; provide appropriate procedural cues to personnel; recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; resolve conflicts among sub-function agents using prioritization rules; the oversight layer combines the developing situation information and the situational awareness with the function agents so that smart system can determine if the processes are being performed correctly and if there are any developing dangerous situations; the oversight layer generates warnings and cues, among other things; oversight layer includes check list data for human actor verification of key events within a given surgical plan)); and 
correcting, by the healthcare worker, the deficiency ((Bauer et al., [0088]-[0089], [0133]) (recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; if for example the anesthesiologist . 
Bauer et al. fails to explicitly teach, but Dutta et al. teaches the claimed: 
assessing an environmental score of the workflow based on the status of the plurality of infrastructure elements with respect to a target parameter; ((Dutta et al., [0044], [0121], [0122]) (the buildings may include a hospital; rule database cane include rules associated with different types of sensory inputs, such as indoor environment quality, space utilization, HVAC, access control, fire and safety, security and intrusion, personalized workspace, visitor management, etc.; each rule can be associated with a different point value and each rules can be have different conditions and/or thresholds)).
reassessing the environmental score of the workflow based on the corrected deficiency wherein the workflow is validated if the environmental score at least meets a threshold ((Dutta et al., [0102], [0154]) (the responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault; the rule identifier identifies a target smart building score with a score threshold of 42 points and the current smart building score (or the smart building score calculated from data from the past year), i.e. the score may be reevaluated based on past data or current data, has a point value of 38 points; rule identifier can scan a report generated for the different rules that can be improved by changing the configurations of building equipment i.e. correcting a deficiency)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of determining whether buildings are operating 
RE: Claim 3 (Original) Bauer et al. and Dutta et al. teach the claimed:
3. The method of claim 1, wherein the plurality of healthcare assets consists of at least one of (i) a healthcare worker related to one of a pre-procedure, procedure, or post-procedure task, (ii) a report related to one of a pre-procedure, procedure, or post-procedure task, or (iii) a hardware related to one of a pre-procedure, procedure, or post-procedure task ((Bauer et al., [0015], [0016]) (The interface shell is adapted to provide a hardware and software interface between the system agent and the function, to track the movement of specific instruments and actors, and to indicate key milestones in a work process; input identifies a human actor and holds the actor responsible for the accuracy and effort to accomplish a checklist-prescribed event)). 
RE: Claim 4 (Original) Bauer et al. and Dutta et al. teach the claimed:
4. The method of claim 3, wherein the plurality of healthcare assets are downstream from a current status of the patient in a workflow of the procedure ((Bauer et al., [0055], [0056]) (anticipating the behavior of the hardware subsystem by predicting its state/status into the future; providing past, present, and projected hardware state/status information to other system sub-agents and the function agent)).
RE: Claim 5 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed:
5. The method of claim 1, wherein the plurality of infrastructure elements consists of at least one of HVAC, ((Bauer et al., [0156]) (the OR characteristics that are stored in the system agents include the dimensions, contents, temperature, pressure and airflow I.e. HVAC, among other things)). 
RE: Claim 6 (Currently Amended) 
6. The method of claim 1, wherein the plurality of tasks required to advance the patient through the workflow of the procedure consists of healthcare facility steps related to (i) pre-procedure, or (ii) safety checks related to pre-procedure, ((Bauer et al., [0070], [0125], [0226]) (sub-functions include plan the surgery, prepare the patient for the surgery, prepare the OR for the surgery, perform the surgery, initiate patient recovery, and restore the surgical system to a neutral state i.e. the workflow includes functions from pre-procedure through post-procedure; Each surgical procedure has certain steps, methods and specific checks to insure surgical quality and patient safety; A checklist based on current practice distills down the items found to be essential as defined by the texts, professional guidelines, standard operating procedures and the primary items for best practice is provided; the OR table is characterized and tracked including the sanitary condition)). 
RE: Claim 9 (Original) Bauer et al. and Dutta et al. teach the claimed:
9. The method of claim 1, wherein the step of correcting the deficiency is performed indirectly by the healthcare worker ((Bauer et al., [0060], [0133]) (translating speech such as surgeon comments, commands, and queries, to event and control codes recognizable by the smart system; the physician may use a voice command i.e. indirect, to override a warning i.e. correct a deficiency)). 
RE: Claim 10 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed:
10. The method of claim 1, further comprising the healthcare worker changes a part of the workflow of the procedure based on the deficiency, wherein the change comprises one of (i) scheduling a lab or (ii) assigning a new healthcare asset to one of a pre-procedure, procedure, or post-procedure step ((Bauer et al., [0133], [0178]) (the warnings could be overridden with a voice command and the safety stop reversed if the physician or nurse determines the drug must 
RE: Claim 12 (Original) Bauer et al. and Dutta et al. teach the claimed:
12. The method of claim 1, wherein the second task is upstream of the first task in the workflow for the procedure ((Bauer et al., [0066]) (the function agent is adapted to model, track, and facilitate OR functions; a function is defined as a goal-directed process; the process of a surgery is represented as a hierarchy of functions and associated sub-function agents)).  
RE: Claim 13 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed: 
13. The method of claim 12, wherein the second task is ((Bauer et al., [0066], [0067], [0070]) (the function agent is adapted to model, track, and facilitate OR functions; a function is defined as a goal-directed process; the process of a surgery is represented as a hierarchy of functions and associated sub-function agents; sub-functions include plan the surgery, prepare the patient for the surgery, prepare the OR for the surgery, perform the surgery, initiate patient recovery, and restore the surgical system to a neutral state i.e. the workflow includes functions from pre-procedure through post-procedure)).
RE: Claim 14 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed:
14. The method of claim 1, further comprising visually displaying a plurality of elements of the live dataset on a display, including at least part of (i) the status of the patient, (ii) the status of the plurality of healthcare assets related to the procedure, (iii) the status of an environment of the healthcare facility related to the procedure, and (iv) the status of the plurality of tasks required to advance the patient through the procedure 
RE: Claim 15 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed:
15. The method of claim 1, wherein the status of the second task comprises status of a second procedure on a second patient ((Bauer et al., [0070]) (sub-functions include plan the surgery, prepare the patient for the surgery, prepare the OR for the surgery, perform the surgery, initiate patient recovery, and restore the surgical system to a neutral state i.e. the workflow includes functions from pre-procedure through post-procedure including restoring the surgical system to a neutral state, thus, overlapping with a status of a prepared OR for a second patient)).
RE: Claim 18 (Currently Amended) Bauer et al. teaches the claimed: 
18. A system for protecting a first patient undergoing a first procedure healthcare facility related to the first procedure, and (iv) a status of a plurality of tasks required to advance the first patient through a workflow of the first procedure ((Bauer et al., [0017], [0048], [0049], [0051], [0052], [0079], [0097]) (hardware includes computer system comprising a processor; the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for real-time management and feedback of process control, situational awareness, logistics, communication, and documentation; smart system presents as an interface for a plurality of OR elements such as the OR facilities, hospital infrastructure, OR equipment, OR documents, OR team, and the patient; maintain a model of each sub-function including its state, stage including to what extent the function has been completed and its goal is accomplished; the system comprises one or more system sub-agents adapted to model and track the state of the OR; monitoring and tracking the stat/status of the hardware subsystem such as the patient’s blood pressure, the current setting of the electrosurgery unit, the physical location of a sponge));
a visual display, informationally coupled with the processor, displaying the environmental score and a plurality of elements from the live dataset including at least part of (i) the status of the first patient, (ii) the status of the plurality of healthcare assets related to the first procedure, (iii) the status of the plurality of infrastructure elements of the healthcare facility related to the first procedure, and (iv) the status of the plurality of tasks required to advance the first patient through the workflow of the first procedure; a notification module, informationally coupled with the processor, notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency related to the first task identified in the live dataset ((Bauer et al., [0080]-[0085], [0088]-[0089], [0096], [0111]) (maintain procedural knowledge about the function including the major steps in the procedure; monitor all OR subsystems and elements relevant to the function; know and determine when the function ; 
correcting, by the healthcare worker, the deficiency; […] and the visual display displaying […] a plurality of elements from the live dataset including ((Bauer et al., [0088]-[0089], [0110], [0133]) (recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel;  situation awareness layer is where the surgical displays and the output features of the various interfaces, including the surgical workstations, reside; the oversight layer generates warnings and cues, among other things; if for example the anesthesiologist intends to give drug “A” but has forgotten the patient allergy history, smart system would flash a warning giving the doctor a chance to correct the error)).
Bauer et al. fails to explicitly teach, but Dutta et al. teaches the claimed: 
the processor assessing an environmental score of the first procedure based on the status of the plurality of infrastructure elements with respect to a target parameter ((Dutta et al., [0044], [0121], [0122]) (the buildings may include a hospital; rule database cane include rules associated 
the processor reassessing the environmental score of the first procedure based on the corrected deficiency, wherein the first procedure is halted unless the environmental score at least meets a threshold […] displaying the reassessed environmental score ((Dutta et al., [0047]-[0048], [0102], [0109], [0154]) (displaying the scorecard the responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault; constraints may be set relating to safety and equipment operating limits; the rule identifier identifies a target smart building score with a score threshold of 42 points and the current smart building score (or the smart building score calculated from data from the past year), i.e. the score may be reevaluated based on past data or current data, has a point value of 38 points; rule identifier can scan a report generated for the different rules that can be improved by changing the configurations of building equipment i.e. correcting a deficiency)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of determining whether buildings are operating efficiently and effectively and to be able to adjust configurations of building equipment accordingly (Dutta et al., [0002]-[0003]). 
RE: Claim 21 (Currently Amended) 
21. A method for protecting a patient in a workflow of a procedure in a healthcare facility, comprising: accessing a live dataset including (i) a status of the patient, (ii) a status of a plurality of healthcare assets related to the procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the procedure, and (iv) a status of a plurality of tasks required to advance the patient through the workflow of the procedure ((Bauer et al., [0017], [0048], [0049], [0052], [0079], [0097]) (the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for real-time management and feedback of process control, situational awareness, logistics, communication, and documentation; smart system presents as an interface for a plurality of OR elements such as the OR facilities, hospital infrastructure, OR equipment, OR documents, OR team, and the patient; maintain a model of each sub-function including its state, stage including to what extent the function has been completed and its goal is accomplished; the system comprises one or more system sub-agents adapted to model and track the state of the OR; monitoring and tracking the stat/status of the hardware subsystem such as the patient’s blood pressure, the current setting of the electrosurgery unit, the physical location of a sponge));
simultaneously notifying a first healthcare worker associated with a first task in a first step of the workflow of a deficiency related to the first task, and a second healthcare worker of a second task in a subsequent second step in the workflow of the procedure of a deficiency related to the second task, and the first and second health workers correcting the deficiencies in the first and second tasks, respectively; […] wherein the patient is safe to progress from the first step of the workflow, through the second step of the workflow, to a subsequent third step in the workflow […] ((Bauer et al., [0064]-[0067], [0080]-[0085], [0088]-[0089], [0096], [0111], ]0125]) (warning personnel of potential problems with the hardware subsystem via personnel agents; a 
Bauer et al. fails to explicitly teach, but Dutta et al. teaches the claimed: 
assessing an environmental score of the workflow based on the status of the plurality of infrastructure elements with respect to a target parameter; ((Dutta et al., [0044], [0121], [0122]) (the buildings may include a hospital; rule database cane include rules associated with different types of sensory inputs, such as indoor environment quality, space utilization, HVAC, access control, fire and safety, security and intrusion, personalized workspace, visitor management, etc.; each rule can be associated with a different point value and each rules can be have different conditions and/or thresholds)).
reassessing the environmental score of the workflow based on the corrected deficiency […] if the environmental score at least meets a threshold ((Dutta et al., [0102], [0154]) (the responses to detected or diagnosed faults can include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault; the rule identifier identifies a target smart building score with a score threshold of 42 points and the current smart building score (or the smart building score calculated from data from the past year), i.e. the score may be reevaluated based on past data or current data, has a point value of 38 points; rule identifier can scan a report generated for the different rules that can be improved by changing the configurations of building equipment i.e. correcting a deficiency)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of determining whether buildings are operating efficiently and effectively and to be able to adjust configurations of building equipment accordingly (Dutta et al., [0002]-[0003]). 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2020/0349661 A1 (hereinafter “Dutta et al.”), and further in view of U.S. Patent Application Pub. No. 2016/018817 A1 (hereinafter “Tekwani”). 
RE: Claim 2 (Currently Amended) Bauer et al. teaches the claimed: 
2. The method of claim 1.
Bauer et al. fails to explicitly teach, but Tekwani teaches the claimed: 
wherein the status of the patient consists of at least one of or patient post-procedure condition, patient post-procedure location, ((Tekwani, [0029], [0061], [0078]) (activities coordinated by the real-time activity coordination system can include examining a patient, diagnosing a patient, administering anesthesia to a patient, performing pre-operation activities in preparing a patient for surgery, performing surgery on a patient, and performing post-operation activities after a patient has had surgery; parameters that can form context of users include clinical information such as history and physical I.e. patient pre-procedure condition; if a patient is in pre-operation, then the workflow traversal engine can traverse a decision route triggered by pre-operation status)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time activity coordination system including performing pre=operation activities in preparing a patient for surgery, and performing post-operation activities after a patient has had surgery as taught by Tekwani within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of improving the overall efficiency 
RE: Claim 8 (Currently Amended) Bauer et al. teaches the claimed:
8. The method of claim 1.
Bauer et al. fails to explicitly teach, but Tekwani teaches the claimed: 
wherein the live dataset includes updates pushed from the plurality of healthcare assets or the plurality of infrastructure elements to the live dataset ((Tekwani, [0032]) (the real-time activity coordination system can acquire data indicating the completion of activities in a workflow as activities in the workflow are completed e.g. when an activity is completed, then the healthcare provider can input into a client device that they have completed performing the activity, and the real-time activity coordination system can acquire data from the client device i.e. the data is pushed from the healthcare asset to the system from the client device)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the acquitting of completed tasks based on healthcare asset input from client device to the real-time activity coordination system as taught by Tekwani within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of improving the overall efficiency of hospital care centers patient management and minimizing the chances of readmission of a patient (Tekwani, [0002]). 
Claims 7, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2020/0349661 A1 (hereinafter “Dutta et al.”), and further in view of U.S. Patent Application Pub. No. 2010/0198609 A1 (hereinafter “Mellin et al.”). 
RE: Claim 7 (Original) 
7. The method of claim 1.
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
further comprising accessing a live dataset regarding a second patient for a second procedure, wherein the second procedure occurs after the procedure for the patient, and the second procedure requires healthcare facility resources that at least partially overlap with the procedure ((Mellin et al., [0038]. [0051]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required when one or more patients cancel a scheduled operation to be conducted by a physician in the operating room, when patients do not show up at their scheduled time or when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time hospital resource scheduling for patients and resources through hospital units as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of providing an efficient 
RE: Claim 11 (Currently Amended) Bauer et al. teaches the claimed:
11. The method of claim 10.
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
wherein changing the part of the workflow is recommended by an automated management system of the healthcare facility((Mellin et al., [0051], 0084]) (the algorithm may use a mixture of deterministic information and stochastic elements to predict the type of patient(s), procedure(s), health care staff members, etc. that are frequently involved in schedule changes and may automatically generate alternative scheduling arrangements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time algorithm for automatically generating alternative scheduling arrangements as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of providing an efficient mechanism to predict patient load and capacity for planning and allocating resources in health care facilities (Mellin et al., [0008]). 
RE: Claim 19 (Currently Amended) Bauer et al. teaches the claimed: 
19. The system of claim 18
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
further comprising presenting live status of a second procedure for a second patient, wherein the live dataset further comprises (i) a status of the second patient, (ii) a status of a plurality of healthcare assets related to the second procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the second procedure, and (iv) a status of a plurality of tasks required to advance the second patient through a workflow of the second procedure, and wherein live status of the second patient is derived from the live dataset((Mellin et al., [0038]. [0051], [0066]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required … when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons; indicate the status of a patient as inbound signifying that a patient(s) is predicted to be admitted to a medical department or may indicate the status of a patient as outbound signifying that the patient(s) is scheduled or predicted to be released from a medical department)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time hospital resource analysis for the monitoring and scheduling of the flow of multiple patients and resources through hospital units as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with 
RE: Claim 20 (Original) Bauer et al. and Mellin et al. teach the claimed: 
20. The system of claim 18, wherein the first procedure for the first patient is scheduled to occur before the second procedure for the second patient, and wherein the first procedure and the second procedure require at least one common healthcare facility asset ((Mellin et al., [0038]. [0051]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required when one or more patients cancel a scheduled operation to be conducted by a physician in the operating room, when patients do not show up at their scheduled time or when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time hospital resource scheduling for patients and resources through hospital units as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2020/0349661 A1 (hereinafter “Dutta et al.”), and further in view of U.S. Patent Application Pub. No. 2012/0296675 A1 (hereinafter “Sublett et al.”). 
RE: Claim 16 (Currently Amended) Bauer et al. and Dutta et al. teach the claimed:
16. The method of claim 1 
Bauer et al. and Dutta et al. fail to explicitly teach, but Sublett et al. teaches the claimed: 
calculating a close score based on the status of the second task((Sublett et al., [0073]) (reports are defined by process turnaround times, asset utilization, throughput, volume/mix, and/or delay reasons; the dashboard can also provide exception outlier score cards, such as a number of exams exceeding turnaround time thresholds(s))). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the scoring such as exams exceeding turnaround time thresholds as well as reports defined by process turnaround times, throughput, and delay reasons as taught by Sublett et al. within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of providing analysis of quality measures of health-care related resources to avoid a “rear-view” analysis of changing resource and asset data (Sublett et al., [0004]-[0005]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. . 
RE: Claim 17 (Currently Amended) Bauer et al. teaches the claimed:
16. The method of claim 1.
Bauer et al fails to explicitly teach, but Silverman teaches the claimed: 
 further comprising: calculating a safety score for the procedure for the patient based on the live dataset as the live dataset updated and displaying the safety score((Silverman, [0044]) (a system for displaying information related to patient health and perioperative risk; a system including a mechanism for inputting patient information and providing an output relating to the patient health and perioperative risk; the output includes a score for the physical condition of the patient, a score for the degree of expected surgical risk and invasiveness, a score for other vital assessments of perioperative complexity; not only is data provided to predict outcomes but also may be updated (with associated timestamp) based on events and outcomes)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for inputting patient information to determine perioperative risk and related scores as taught by Silverman within the method and system for a surgical decision support interface as taught by Bauer et al. and the scoring of a hospital’s building equipment and environmental quality as compared to thresholds as taught by Dutta et al. with the motivation of providing a score-driven communication for perioperative healthcare providers and at virtually every exchange of information among healthcare providers and between healthcare providers and their patients. (Silverman, [0043]). 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/17/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(b) rejection of claim 18, Applicant argues the amended limitations of claim 18 overcome the previous rejection; 
Regarding the 101 rejection of claims 1-21, Applicant argues that the claims recite a combination of limitations that are not merely routine or convention and the claims are integrated into a practical application of validating a healthcare workflow based on an environmental score; and
Regarding the 103 rejection of claims 1-21, Applicant argues that the combined disclosures of Bauer, Tekwani, Mellin, and Silverman, as previously applied, do not teach each limitation of the currently amended claims 1-21.
In response to Applicant’s argument that (a), regarding the 112(f) interpretation and 112(b) rejection of claim 18, Examiner has withdrawn the interpretation and rejection regarding the “communication module,” however, Examiner respectfully submits the newly amended “notification module” as being interpreted under 112(f) and is rejected under 112(a) as applied in the above Office Action.  
In response to Applicant’s arguments that (b), regarding the 101 rejection of claims 1-21, Examiner respectfully disagrees. 
Examiner respectfully submits that the newly amended limitations of independent claims 1, 18, and 21, respectively, of assessing and reassessing an environmental score based on the status of infrastructure elements within a workflow, viewed in combination with the other limitations in the 
Second, regarding Applicant’s arguments of integration into a practical application and well-understood, routine, and conventional activity, Examiner respectfully submits that independent claims 1 and 21 fail to recite any additional elements in the claim, and thus, fail to satisfy Step 2A Prong 2 and Step 2B of the 2019 PEG. Regarding independent claim 18, Examiner respectfully submits the combination of additional element of utilizing “a processor,” “a visual display, informationally coupled with the processor,” and “a notification module, informationally coupled with the processor” to perform the acquiring, assessment, and communicating healthcare procedure data limitations are recited at a high-level of generality such that the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, the combination of elements fail to integrate the claim into a practical application, nor do they amount to significantly more than the abstract idea. Examiner respectfully maintains the 101 rejection of claims 1-21 as applied in the above Office Action.
In response to Applicant’s arguments that (c), regarding the 102/103 rejections of claims 1-21, respectfully, Examiner respectfully has applied new and amended recitations and citations in view of the amendments, and further, Applicant’s arguments with respect to independent claims 1, 18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited Dutta et al. as teaching the environmental score limitations as currently recited in the above Office Action. 

Regarding dependent claim 8, Examiner respectfully submits that Tekwani further teaches healthcare workers submitting completed activity information to a client device which is acquired by the real-time activity coordination system at [0032]. 
Regarding dependent claim 11, Examiner respectfully submits that Bauer teaches the assigning a new healthcare asset as part of a procedure step of assigning a new MD/DO at [0178].
Regarding dependent claim 17, Examiner respectfully submits that Silverman teaches the displaying of the of the risk score based on updated events and outcomes at [0044].
Accordingly, Examiner respectfully maintains the prior art rejection of claims 1-21 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2019/0090954 A1 teaches a workflow assistance system for image guided surgical procedures (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626          

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626